DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,433,578 in view of “Groszmann et al.,” US 2011/0152676 (hereinafter Groszmann). 
Instant Application 16,337,258
Claims – 03/27//2019
U.S. Patent No. 10,433,578

1.    (Original) A biometric information measuring device comprising:
a biomagnetism detection unit that can detect biomagnetism of a subject; and 
a radiation detection unit that can acquire an image corresponding to emitted radiation as digital image data generated by means of the supply of a power source,
 the radiation detection unit being disposed between a measuring region of the subject and the biomagnetism detection unit.
7.    (Currently Amended) The biometric information measuring device according to claim 1, further comprising a radiation emission unit that irradiates the subject with radiation.



1.    (Currently Amended) A biological information measuring apparatus, comprising:

a radiation emitting unit configured to emit radiation to a subject;

a biomagnetic field detector configured to detect a biomagnetic field of the subject; and

a radiation sensitive material having sensitivity to the radiation, having enough size enough for enabling radiography of an examination target of the subject, and being nonmagnetic.
the radiation sensitive material being arranged between an examination region where the examination target of the subject is to be positioned and the biomagnetic field detector.







Regarding instant claim(s) 1 and 7, patented claim(s) 1 of U.S. Patent No. US 10,433,758 set(s) forth the above-mapped limitations.
The patented claim(s) do/does explicitly set forth the above-underlined limitations, but do/does not set forth the non-underlined limitations. 
Both claims 1 and 7 of instant application and patented claims 1 set forth “a biomagnetism detection unit,” “radiation emitting unit,” and claim 1 of instant application recites “a radiation detection unit” which is equivalent to “radiation sensitive material” of patented claim 1. 
Patent claim does not recite “means of the supply of a power source,” the limitation recited in pending claim 1 of instant application.
However, in the analogous field of X-ray detection system, Groszmann teaches a power source controlled by x-ray controller to provide acquisition of the image data ([0021]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by patented claim(s) 1 to be as claimed in the instant application, since such limitations were well known in the art as made obvious by Groszmann.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. employing the power source to be connected to the x-ray controller) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide controlled operation of x-ray image acquisition ([0021]), and there was reasonable expectation of success.
Claims 1-2, 7, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of U.S. Patent No. 11,076,790 in view of “Groszmann et al.,” US 2011/0152676 (hereinafter Groszmann). 
Instant Application 16,337,258
Claims – 03/27/2019
US Patent 11,076,790

1.    (Original) A biometric information measuring device comprising:
a biomagnetism detection unit that can detect biomagnetism of a subject; and 
a radiation detection unit that can acquire an image corresponding to emitted radiation as digital image data generated by means of the supply of a power source,
 the radiation detection unit being disposed between a measuring region of the subject and the biomagnetism detection unit.
2.    (Original) The biometric information measuring device according to claim 1, further comprising a control unit that can perform control such that the radiation detection unit is not supplied with power while the biomagnetism detection unit is detecting biomagnetism. 

7.    (Currently Amended) The biometric information measuring device according to claim 1, further comprising a radiation emission unit that irradiates the subject with radiation.

16.    (New) The biometric information measuring device according to claim 2, further comprising a radiation emission unit that irradiates the subject with radiation.



1. A biological information measuring apparatus comprising: a biomagnetism detector configured to detect biomagnetism of a subject, the biomagnetism detector including a temperature adjustment mechanism; and a flat panel detector configured to acquire emitted radiation as digital image data, wherein the flat panel detector is disposed between a measurement region of the subject and the biomagnetism detector, wherein the biomagnetism detector includes a plurality of magnetic sensors, and wherein the plurality of magnetic sensors are covered by an insulated container. 
    6. The biological information measuring apparatus according to claim 1, further comprising: a radiation emitter configured to irradiate the subject with the radiation. 
    7. The biological information measuring apparatus according to claim 1, further comprising: a controller configured to implement control such that power is not supplied to the flat panel detector while the biomagnetism detector is detecting the biomagnetism. 



Regarding instant claim(s) 1-2, 7, and 16, patented claims 1 and 6-7 set(s) forth the above-mapped limitations.
The patented claim(s) do/does explicitly set forth the above-underlined limitations, but do/does not set forth the non-underlined limitations. 
Both claims 1 and 7 of instant application and patented claims 1 set forth “a biomagnetism detection unit,” “radiation emitting unit,” and claim 1 of instant application recites “a radiation detection unit” and “control unit” while claim 1 of patent recites “a flat panel detector” and “controller.” 
The examiner submits that “a radiation detection unit” in instant claim 1 is generic to a “flat panel detector” recited in patented claim 1, and the species (“flat panel detector”) anticipates the claimed genus (“radiation detection unit”) in the application being examiner.  Therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. 
In addition, patented claim 1 does not recite “means of the supply of a power source,” the limitation recited in pending claim 1 of instant application.
However, in the analogous field of X-ray detection system, Groszmann teaches a power source controlled by x-ray controller to provide acquisition of the image data ([0021]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by patented claim(s) 1 to be as claimed in the instant application, since such limitations were well known in the art as made obvious by Groszmann.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. employing the power source to be connected to the x-ray controller) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide controlled operation of x-ray image acquisition ([0021]), and there was reasonable expectation of success.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“biomagnetism detection unit (generic placeholder) that can detect biomagnetism of a subject (functional language without structure to perform function of detecting biomangetism)” in claim 1.
“radiation detection unit (generic placeholder) that can acquire an image corresponding to emitted radiation, (functional language without structure to perform acquiring an image)”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a biomagnetism detection unit” is interpreted as magnetic sensors, SQUID sensors, and equivalent thereof, as described in instant specification. 
“a radiation detection unit” is interpreted as a flat panel detector and equivalent thereof, as described in instant specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the supply of a power source" in line 4 page 2.  There is insufficient antecedent basis for this limitation in the claim, since “a supply” was not recited in claim 1 previously. 
Claims 3 and 10 recite “a biomagnetism detection unit” and is not clear whether it refers to the same biomagnetism detection unit recited in claim 1 or refers to new and distinct biomagnetism detection unit. 
Claims 2-20 inherit the rejection of claim 1 as they are dependent upon rejected claim 1.

Allowable Subject Matter
Claims 1-20 would be allowable if (1) amended to overcome the rejection(s) under 112, and (2) amended to overcome Double Patenting rejection (or file a Terminal Disclaimer) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The following prior art previously made of record is considered pertinent to the reasons of allowance:
“Adachi et al.,” “A SQUID system for measurement of spinal cord evoked filed of supine subjects,” IEEE Transactions on Applied Superconductivity, Col. 19 No. 3, June 2009 pages 861-866, discloses “a biomagnetism detector,” (SQUID sensor array, 3rd paragraph, page 862), and a radiation detector (X-ray irradiator and an imaging plate cassette, column 2 2nd paragraph page 863).
Adachi does teach configuration of SQUID sensor is disposed between the subject and the radiation detector, which is different from the claimed invention. 
However, the prior art previously and currently made of record fails to disclose or make obvious the limitation “wherein the radiation detector is disposed between a measurement region of the subject and the biomagnetism detector” in combination with the rest of the limitations of independent claim 1.  There is no reason absent hindsight to have combined and modified teachings of the cited references before the effective filing date of the claimed invention for a user to switch configuration of Adachi’s configuration of imaging cassette, subject, and SQUID sensors in order to produce the claimed invention.  Furthermore, such a configuration allows simultaneous detection of X-ray and the measurement of biomagnetism, while maintain closer distance between the subject and biomagnetism detecting unit, while also detecting radiation advantages claimed by present invention.
Therefore, claim(s) 1-20 overcome(s) previously and currently cited prior art and is/are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/PATRICIA J PARK/Primary Examiner, Art Unit 3793